Examiners Comment
Claims 1, 17-18, 24-26 have been amended.
Claims 5-16 have been cancelled.
Claims 1-4, 17-32 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: For independent claims 1 and 17, the following underlined claim limitation is not disclosed by any prior art: “A method performed by a terminal … transmitting an additional reference signal to the base station according to configuration information of the additional reference signal, wherein the configuration information includes the information on mappings between additional reference signals and main reference signals.”
For independent claims 18, the following underlined claim limitation is not disclosed by any prior art: “A base station comprising: a detecting unit configured to detect … the configuration information includes the information on mappings between additional reference signals and main reference signals; and the detecting unit is further configured to detect, from the signals, service data of the respective terminals, according to the detected reference signals.”

Closest prior art:
Yamamoto (US20180069652A1) discloses increasing the number of DMRS symbols results in an increase in the number of DMRSs (i.e., DMRS density) available for channel estimation and symbol level combining and thus is effective in improving the channel estimation accuracy. At paragraph 29, the base station configures a first number of demodulation reference signals (DMRSs) for a terminal when the terminal applies repetition over a plurality of subframes to an uplink signal and a coverage enhancement level corresponding to a number of the plurality of subframes is smaller than a determined value, and configuring a second number of DMRSs for the terminal when the terminal applies the repetition and the coverage enhancement level is equal to or larger than the determined value, the uplink signal being formed by time-multiplexing a data symbol with a DMRS in one subframe, the second number being larger than the first number; and transmitting the uplink signal including the DMRSs. Hence in Yamamoto, the base station configures a first number of DMRSs and a second number of DMRSs, and transmits the configuration information to the terminal. However, Yamamoto does not disclose: “A method performed by a terminal … transmitting an additional reference signal to the base station according to configuration information of the additional reference signal, wherein the configuration information includes the information on mappings between additional reference signals and main reference signals.”; nor does it disclose: “A base station comprising: a detecting unit configured to detect … the configuration information includes the information on mappings between additional reference signals and main reference signals; and the detecting unit is further configured to detect, from the signals, service data of the respective terminals, according to the detected reference signals.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472